DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “a pair of support portions each extending from one region of the outermost turn of the coil pattern to a side surface of the body” and then “wherein the pair of support portions are exposed to two opposing surfaces among a plurality of side surfaces of the body” is indefinite and unclear.  The claim limitations “a pair of support portions each extending from one region of the outermost turn of the coil pattern to a side surface of the body” seems to state that the pair of support portions extend to one side surface of the body and then contradicts with the claims limitations “wherein the pair of support portions are exposed to two opposing surfaces among a plurality of side surfaces of the body” where the pair of support portions exposed on two opposing surfaces. The examiner suggests clarification or similar claim limitations as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. [U.S. Pub. No. 2014/0009254] in view of Koo et al. [U.S. Pub. No. 2020/0279687].
Regarding Claim 1, Ohkubo et al. shows a coil component (Figs. 12-14 with teachings from Fig. 1), comprising: 
a body (elements 37, 38, 44, 45 with elements 42, 43 forms a body) having a first surface (top surface, see Figs. 12-13) and a second surface (bottom surface, see Figs. 12-13) facing each other in one direction (see Figs. 12-13), and having a plurality of wall surfaces (side surfaces) connecting the first surface and the second surface to each other (see Figs. 12-13); 
an insulating substrate (30, see also element 2, Paragraph [0069]) embedded in the body (see Figs. 12-14); 
a coil portion (31, 32) comprising a first lead-out pattern (33) and a second lead-out pattern (35) each covered with the body (see Figs. 12-13) and disposed on the insulating substrate (see Figs. 12-13); 
a first external electrode (48) and a second external electrode (49) disposed on the first surface of the body and spaced apart from each other (see Figs. 12-13); 
a first connection electrode (46) and a second connection electrode (47) respectively extending from the first and second lead-out patterns (33, 35) to the first and second external electrodes (48, 49, see Figs. 12-13).
Ohkubo et al. does not explicitly show a first support portion and a second support portion each extending from the coil portion to one of the plurality of wall surfaces of the body, and being spaced apart from the first and second lead-out patterns, respectively, wherein the first and second support portions are exposed to two opposing surfaces among the plurality of wall surfaces of the body, without being connected to any external electrode.  
Koo et al. shows a coil component (Figs. 1-4) teaching and suggesting a first support portion (311b) and a second support portion (312b) each extending from the coil portion (311, 312) to one of the plurality of wall surfaces (103, 104) of the body (see Figs. 1-4), and being spaced apart from the first (400) and second (500) lead-out patterns (see Figs. 1-4), respectively, wherein the first and second support portions (311b, 312b) are exposed to two opposing surfaces (103, 104) among the plurality of wall surfaces of the body (see Figs. 1-4), without being connected to any external electrode (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a first support portion and a second support portion each extending from the coil portion to one of the plurality of wall surfaces of the body, and being spaced apart from the first and second lead-out patterns, respectively, wherein the first and second support portions are exposed to two opposing surfaces among the plurality of wall surfaces of the body, without being connected to any external electrode as taught by Koo et al. for the coil component as disclosed by Ohkubo et al. to simplify design where cost and time for manufacturing a coil component is reduced since it may not be necessary to specify the surface on which the external electrode is formed (Paragraph [0078]).
Regarding Claim 6, Ohkubo et al. shows the first (33) and second (35) lead-out patterns are arranged on a first surface (top surface, see Figs. 12-13) of the insulating substrate (30) facing the first surface DB1/ 109089631.1of the body (see Figs. 12-13), and are spaced apart from each other (see Figs. 12-13).  
Regarding Claim 7, Ohkubo et al. shows the coil portion further comprises: 
a first coil pattern (31) disposed on the first surface (top surface, see Figs. 12-13) of the insulating substrate (see Fig. 12-13), being in contact with the first lead-out pattern (33), and being spaced apart from the second lead-out pattern (35, see Figs. 12-13); 
a second coil pattern (32) disposed on a second surface (bottom surface, see Figs. 12-13) of the insulating substrate opposing the first surface of the insulating substrate (see Fig. 12-13); and 
a via (39) penetrating the insulating substrate (see Figs. 12-14) and connecting the first coil pattern and the second coil pattern to each other (see Figs. 12-14, Paragraph [0124]).
Koo et al. shows the first (312b) and second (311b) support portions respectively extend from the first (312) and second (311) coil patterns, and are disposed on the first surface and the second surface of the insulating substrate (200), respectively (see Figs. 1-4, element 312b disposed on top surface of element 200 and element 311b disposed on bottom surface of element 200).
Regarding Claim 11, Koo et al. shows the first (311b) and second (312b) support portions respectively extends from the coil portion to be exposed to two opposing surfaces (103, 104) of the plurality of wall surfaces of the body (see Figs. 1-4) in a direction perpendicular to the two opposing surfaces (see Figs. 1-4).  
Regarding Claim 13, Ohkubo et al. shows a coil component (Figs. 12-14 with teachings from Fig. 1), comprising: 
a body (elements 37, 38, 44, 45 with elements 42, 43 forms a body); 
an insulating substrate (30, see also element 2, Paragraph [0069]) embedded in the body (see Figs. 12-14); 
a coil pattern (31, 32), having a planar spiral shape (see Figs. 12-14), disposed on at least one surface of the insulating substrate (see Figs. 12-14) and including at least one turn (see Figs. 12-14); 
an external electrode (48 or 49) disposed on one surface of the body (see Figs. 12-14); 
a connection electrode (46 or 47) embedded in the body (see Figs. 12-14), and being in contact with an end portion of an outermost turn of the coil pattern and the external electrode (see Figs. 12-14, element 46 or 47 being electrical contact with an end portion of an outermost turn of element 31, 32 and elements 48, 49).
Ohkubo et al. does not explicitly show a pair of support portions each extending from one region of the outermost turn of the coil pattern to a side surface of the body, and being spaced apart from the end portion of the outermost turn, wherein the pair of support portions are exposed to two opposing surfaces among a plurality of side surfaces of the body that are connected to the one surface of the body, without being connected to any external electrode.  
Koo et al. shows a coil component (Figs. 1-4) teaching and suggesting a pair of support portions (311b, 312b) each extending from one region of the outermost turn of the coil pattern (311, 312) to a side surface (103, 104) of the body (see Figs. 1-4), and being spaced apart from the end portion of the outermost turn (see Figs. 1-4, elements 311b, 312b being spaced apart from the end portion 311a or 312a of the outermost turn of element 311 or 312), wherein the pair of support portions (311b, 312b) are exposed to two opposing surfaces (103, 104) among a plurality of side surfaces of the body (see Figs. 1-4) that are connected to the one surface of the body (see Figs. 1-4), without being connected to any external electrode (see Figs. 1-4).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a pair of support portions each extending from one region of the outermost turn of the coil pattern to a side surface of the body, and being spaced apart from the end portion of the outermost turn, wherein the pair of support portions are exposed to two opposing surfaces among a plurality of side surfaces of the body that are connected to the one surface of the body, without being connected to any external electrode as taught by Koo et al. for the coil component as disclosed by Ohkubo et al. to simplify design where cost and time for manufacturing a coil component is reduced since it may not be necessary to specify the surface on which the external electrode is formed (Paragraph [0078]).
Regarding Claim 14, Ohkubo et al. shows a coil component (Figs. 12-14 with teachings from Fig. 1), comprising: 
a body (elements 37, 38, 44, 45 with elements 42, 43 forms a body) having a first surface (top surface, see Figs. 12-13) and a second surface (bottom surface, see Figs. 12-13) facing each other in one direction (see Figs. 12-13), and having a plurality of wall DB1/ 109089631.1surfaces (side surfaces) connecting the first surface and the second surface to each other (see Figs. 12-13); 
an insulating substrate (30, see also element 2, Paragraph [0069]) embedded in the body (see Figs. 12-14); 
a coil portion (31, 32) comprising a first lead-out pattern (33) and a second lead-out pattern (35) respectively disposed on the insulating substrate (see Figs. 12-13); 
a first external electrode (48) and a second external electrode (49) disposed on the first surface of the body (see Figs. 12-13), being spaced apart from each other (see Figs. 12-13), and respectively connected to the first and second lead-out patterns (see Figs. 12-13).
Ohkubo et al. does not explicitly show at least one support portion extending from the coil portion to one of the plurality of wall surfaces of the body, and being spaced apart from the first and second lead-out patterns, wherein the at least one support portion includes first and second support portions that are exposed to two opposing surfaces among the plurality of wall surfaces of the body, without being connected to any external electrode.DB1/ 131139376.15Application No. 16/666,965
Koo et al. shows a coil component (Figs. 1-4) teaching and suggesting at least one support portion (311b or 312b) extending from the coil portion (311, 312) to one of the plurality of wall surfaces of the body (103, 104), and being spaced apart from the first and second lead-out patterns (311a, 312a, see Figs. 1-4), wherein the at least one support portion includes first (311b) and second (312b) support portions that are exposed to two opposing surfaces (103, 104) among the plurality of wall surfaces of the body (see Figs. 1-4), without being connected to any external electrode (see Figs. 1-4).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have at least one support portion extending from the coil portion to one of the plurality of wall surfaces of the body, and being spaced apart from the first and second lead-out patterns, wherein the at least one support portion includes first and second support portions that are exposed to two opposing surfaces among the plurality of wall surfaces of the body, without being connected to any external electrode as taught by Koo et al. for the coil component as disclosed by Ohkubo et al. to simplify design where cost and time for manufacturing a coil component is reduced since it may not be necessary to specify the surface on which the external electrode is formed (Paragraph [0078]).DB1/ 131139376.15Application No. 16/666,965
Regarding Claim 15, Ohkubo et al. shows a first connection electrode (46) and a second connection electrode (47) respectively extending from the first and second lead-out patterns (33, 35) to the first and second external electrodes (48, 49, see Figs. 12-13).
Regarding Claim 16, Koo et al. shows each of the first and second support portions (311b, 312b) is exposed to a single surface among the plurality of wall surfaces of the body (see Figs. 1-4, element 311b is exposed to element 103 and element 312b is exposed to element 104).  
Regarding Claim 17, Koo et al. shows each of the pair of support portions (311b, 312b) is exposed to a single surface among the plurality of side surfaces of the body (see Figs. 1-4, element 311b is exposed to element 103 and element 312b is exposed to element 104).  
Regarding Claim 18, Koo et al. shows each of the first and second support portions (311b, 312b) is exposed to a single surface among the plurality of wall surfaces of the body (see Figs. 1-4, element 311b is exposed to element 103 and element 312b is exposed to element 104).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Koo et al. as applied to claim 1 above, and further in view of Nishikawa et al. [U.S. Pub. No. 2018/0358169].
Regarding Claim 3, Ohkubo et al. in view of Koo et al. shows the claimed invention as applied above but does not show an area of each of exposed surfaces of the first and second support portions is larger than a cross-sectional area of each of the first and second support portions, wherein the cross-sectional area of the first and second support portions are in parallel with respective line widths of the first and second support portions.  
Nishikawa et al. shows a coil component (Figs. 8A-8B) teaching and suggesting an area of each of exposed surfaces of the first and second support portions is larger than a cross-sectional area of each of the first and second support portions (see Fig. 8A-8B, an area of each of exposed surfaces of elements 92, 93 is larger than a cross-sectional area of each of the support portions between elements 92, C2 and elements 93, C3), wherein the cross-sectional area of the first and second support portions are in parallel with respective line widths of the first and second support portions (see Figs. 8A-8B, cross-sectional area of support portions between elements 92, C2 and elements 93, C3 are in parallel with respective line widths of support portions between elements 92, C2 and elements 93, C3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an area of each of exposed surfaces of the first and second support portions is larger than a cross-sectional area of each of the first and second support portions, wherein the cross-sectional area of the first and second support portions are in parallel with respective line widths of the first and second support portions as taught by Nishikawa et al. for the coil component as disclosed by Ohkubo et al. in view of Koo et al. to obtain desirable operating characteristics and utilize the direction mark to allow easy confirmation (Paragraph [0007]).
Moreover, having an area of each of exposed surfaces of the first and second support portions is larger than a cross-sectional area of each of the first and second support portions, wherein the cross-sectional area of the first and second support portions are in parallel with respective line widths of the first and second support portions would have been an obvious design choice based on intended and/or environmental use for the ease of exposing the first and second support portions.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Koo et al. as applied to claim 1 above, and further in view of Tachibana et al. [U.S. Pub. No. 2019/0115143].
Regarding Claim 4, Ohkubo et al. in view of Koo et al. shows the claimed invention as applied above but does not show the first and second support portions respectively include a pair of first support portions and a pair of second support portions, wherein the pair of first support portions and the pair of second support portions are symmetrically disposed on the coil portion.  
Tachibana et al. shows a coil component (Fig. 4, Paragraph [0071]) teaching and suggesting the first and second support portions respectively include a pair of first support portions (11a, 11b) and a pair of second support portions (11c, 11d), wherein the pair of first support portions and the pair of second support portions are symmetrically disposed on the coil portion (see Fig. 4, elements 11a, 11b and 11c, 11d are symmetrically disposed on the coil portion).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an area of each of exposed surfaces of the first and second support portions is larger than a cross-sectional area of each of the first and second support portions as taught by Nishikawa et al. for the coil component as disclosed by Ohkubo et al. in view of Koo et al. to facilitate stability which reduce structural defects such as delamination (Paragraph [0073]).
Regarding Claim 5, Ohkubo et al. in view of Koo et al. shows the claimed invention as applied above but does not show the first and second support portions respectively include a plurality of first support portions and a plurality of second support portions.  
Tachibana et al. shows a coil component (Figs. 4-5, Paragraph [0071]) teaching and suggesting the first and second support portions respectively include a plurality of first support portions (11a, 11b or 14a, 14b) and a plurality of second support portions (11c, 11d or 14d, 14e).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second support portions respectively include a plurality of first support portions and a plurality of second support portions as taught by Nishikawa et al. for the coil component as disclosed by Ohkubo et al. in view of Koo et al. to facilitate stability which reduce structural defects such as delamination (Paragraph [0073]).

Claims 4-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Koo et al. as applied to claim 1 above, and further in view of Mi et al. [U.S. Pub. No. 2009/0085707].
Regarding Claim 4, Ohkubo et al. in view of Koo et al. shows the claimed invention as applied above but does not show the first and second support portions respectively include a pair of first support portions and a pair of second support portions, wherein the pair of first support portions and the pair of second support portions are symmetrically disposed on the coil portion.  
Mi et al. shows a coil device (Figs. 16-17) teaching and suggesting the first and second support portions respectively include a pair of first support portions (see Fig. 16-17 for element 112 with teachings from Figs. 7-8 and 12-13) and a pair of second support portions (see Fig. 16-17 for element 122 with teachings from Figs. 7-8 and 12-13), wherein the pair of first support portions and the pair of second support portions are symmetrically disposed on the coil portion (see Figs. 7-8 and 12-13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have an area of each of exposed surfaces of the first and second support portions is larger than a cross-sectional area of each of the first and second support portions as taught by Mi et al. for the coil component as disclosed by Ohkubo et al. in view of Koo et al. to facilitate mechanical strength and impact resistance are improved and inductor property is improved (Paragraph [0007]) such as restrain eddy current loss and achieve Q factor (Paragraph [0041]).
Regarding Claim 5, Ohkubo et al. in view of Koo et al. shows the claimed invention as applied above but does not show the first and second support portions respectively include a plurality of first support portions and a plurality of second support portions.  
Mi et al. shows a coil component (Figs. 16-17) teaching and suggesting the first and second support portions respectively include a plurality of first support portions (see Fig. 16-17 for element 112 with teachings from Figs. 7-8 and 12-13) and a plurality of second support portions (see Fig. 16-17 for element 122 with teachings from Figs. 7-8 and 12-13).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second support portions respectively include a plurality of first support portions and a plurality of second support portions as taught by Mi et al. for the coil component as disclosed by Ohkubo et al. in view of Koo et al. to facilitate mechanical strength and impact resistance are improved and inductor property is improved (Paragraph [0007]) such as restrain eddy current loss and achieve Q factor (Paragraph [0041]).
Regarding Claim 12, Koo et al. shows the first (312b) and second (311b) support portions respectively extends from the coil portion to be exposed to two opposing surfaces (104, 103) of the plurality of wall surfaces of the body (see Figs. 1-4) in a direction to the two opposing surfaces (see Figs. 1-4).
Ohkubo et al. in view of Koo et al. does not explicitly show the first and second support portions respectively extends from the coil portion in a tilted direction.
Mi et al. shows first and second support portions respectively extends from the coil portion in a tilted direction (see Fig. 16-17 for elements 112, 122 with teachings from Figs. 7-8 and 12-13).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have first and second support portions respectively extends from the coil portion in a tilted direction as taught by Mi et al. for the coil component as disclosed by Ohkubo et al. in view of Koo et al. to facilitate mechanical strength and impact resistance are improved and inductor property is improved (Paragraph [0007]) such as restrain eddy current loss and achieve Q factor (Paragraph [0041]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. in view of Koo et al. as applied to claim 1 above, and further in view of Wang et al. [U.S. Pub. No. 2015/0035640].
Regarding Claim 10, Ohkubo et al. in view of Koo et al. shows the claimed invention as applied above but does not show the first and second lead-out patterns are spaced apart from each of the plurality of wall surfaces of the body.  
Wang et al. shows a coil device (Figs. 2-3) teaching and suggesting the first (bottom element 33) and second (top element 33) lead-out patterns are spaced apart from each of the plurality of wall surfaces of the body (see Figs. 2-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first and second lead-out patterns are spaced apart from each of the plurality of wall surfaces of the body as taught by Wang et al. for the coil component as disclosed by Ohkubo et al. in view of Koo et al. to increase and enhance magnetic characteristics and inductances (Paragraph [0010]).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837